Divorce.  The plaintiff and defendant, both residents of Wisconsin, were married on August 13, 1920.  On March 6, 1944, the plaintiff commenced an action for absolute divorce and for a just division of the property of the parties.
The defendant did not answer the complaint but did sign a stipulation of settlement of property rights of the parties. The settlement was prepared by her attorney, mailed to the defendant for signature, and signed by him.  It awarded the plaintiff the household furniture and equipment of the parties, which she valued at $1,000 and he valued at $1,500, each of them having paid a part of the costs thereof; United States savings bonds, matured value of $750, purchased from the defendant's earnings; a savings account of $500 accumulated from the defendant's earnings, and a Plymouth automobile upon which each of them had paid $100, and upon which the defendant agreed to pay $356.12 in monthly instalments. The defendant also agreed to and did pay $106 to plaintiff's attorneys.  Under the agreement the defendant retained a Dodge automobile valued at $1,000 and $300 in cash.  The defendant subsequently made all payments required by the judgment and the wife's Plymouth car is now fully paid for.
On April 28, 1944, the matter was brought on for trial. The plaintiff submitted her proofs, the defendant was not *Page 43 
present.  Findings of fact and conclusions of law were entered, finding that the allegations of the complaint were true and approving the stipulation of settlement pursuant thereto.
On April 28, 1944, judgment of absolute divorce was entered in plaintiff's favor.  On August 31, 1944, plaintiff filed a petition with the court alleging that the defendant had married one Evora Jones in June, 1944, and asked that the judgment be vacated.  The defendant then appeared by an attorney.  The plaintiff offered no evidence other than her petition.  The defendant testified that he and Evora Jones were married in Michigan on June 5, 1944, and returned to Wisconsin to live, believing that his marriage to Evora Jones was valid.  Although the plaintiff offered no evidence, her counsel stated at the close of the hearing that if the judgment was set aside she would then apply to the court for permission to file an amended complaint.  On January 20, 1945, the court filed a decision upon plaintiff's motion to vacate the judgment, in the course of which the court said:
"Upon this hearing, the court was of the opinion at first thought that the plaintiff, having asked for and been granted a judgment as prayed for, could not be heard to ask to have that judgment set aside.
"Upon further consideration, the court concludes that she hasn't gotten what she asked for.  She asked for a judgment under the law, and it has been established as the public policy in the state of Wisconsin, that there shall be a `cooling-off' period of one year, apparently with the thought and with the hope that oftentimes these matters of difficulty between husband and wife may be adjusted within the year."
On March 28, 1945, plaintiff moved the court to dismiss the action without prejudice, which motion was heard.  On May 11, 1945, the defendant filed an affidavit in opposition, to which was attached a certified copy of the testimony given on the original trial and of the testimony given by the defendant on the hearing, September 11, 1944.  The plaintiff also *Page 44 
filed an affidavit in support of her motion to dismiss, to which the defendant replied.  On June 2, 1945, the court entered an order without opinion denying the motion to dismiss.  The defendant then filed an answer asking that the original judgment be reinstated nunc pro tunc and that if such motion be denied, that he have such relief as he was entitled to at the conclusion of another trial.
On July 23, 1945, the action was again tried.  At the opening of the trial on July 23, 1945, the plaintiff again moved to dismiss the action without prejudice, which was denied.  At the conclusion of the final trial, the defendant moved for reinstatement of the original judgment, and in the alternative, with reservation to have a new absolute divorce judgment entered, and if that was denied, for restitution of his property if the action was to be dismissed.
On December 7, 1945, the court filed a decision, denying defendant's motion and directed the dismissal of the action without prejudice and without restoring to defendant the property which plaintiff acquired from him under the original judgment.  From the judgment of dismissal subsequently entered, the defendant appeals.
On this appeal we shall not pass upon the contention of the defendant that his marriage in Michigan to Evora Jones was valid.
It is argued that the trial court was in error in vacating the judgment entered on April 28, 1944.  The motion to vacate the judgment was not made in this case under sec. 269.46 (1), Stats., which provides:
"The court may, upon notice and just terms, at any time within one year after notice thereof, relieve a party from a *Page 45 
judgment, order, stipulation or other proceeding against him obtained, through his mistake, inadvertence, surprise or excusable neglect and may supply an omission in any proceeding."
But under the provisions of sec. 247.37 (2), Stats.:  "So far as said judgment or decree affects the status of the parties the court shall have power to vacate or modify the same for sufficient cause shown, upon its own motion, or upon the application of either party to the action, at any time within one year from the granting of such judgment or decree, provided both parties are then living. . . ."
It is the contention of the defendant that under this statute the plaintiff did not support her motion to vacate the judgment by facts showing sufficient cause.  As a practical matter, if the contentions of the defendant were upheld, an interlocutory judgment of divorce could not be set aside except upon showing sufficient cause to set aside a judgment under sec. 269.46 (1), Stats.  Sec. 247.37 (2) should be liberally interpreted. The court had this section under consideration in Jermain v.Jermain (1943), 243 Wis. 508, 11 N.W.2d 163.  In that case the trial judge denied the motion made by the defendant to vacate a judgment in favor of the plaintiff upon the ground that the matter had been adjudicated on a former motion, that the order denying the motion remained unreversed and therefore was res adjudicata upon all matters presented by the defendant in connection with his present motion.  After quoting the statute, the court quoted from Subacz v. Subacz
(1924), 183 Wis. 427, 434, 198 N.W. 372:
"Notwithstanding the statutes above referred to and all of the precautionary measures contained therein, a default judgment of divorce does not stand upon the same plane as a judgment in an ordinary civil action, and the rule still obtains in a somewhat modified degree that a default judgment of divorce will be vacated upon slight showing."
As entered the order vacating the judgment of divorce was based upon the opinion of the trial court that the plaintiff was entitled to a reconciliation period of a year; that the marriage *Page 46 
of the defendant deprived her of that privilege and for that reason he vacated the judgment.  Under the rule stated inSubacz v. Subacz, supra, and affirmed in Jermain v. Jermain,supra, we cannot say that the trial court abused its discretion in vacating the judgment.  In a subsequent proceeding, the court in the course of an opinion fortified its position somewhat by stating that the motion to vacate was granted —
"on the state of facts that the defendant was living with Evora Jones in the state of Wisconsin before the year had expired, in fact a very few weeks after the divorce was granted."
At that time the order vacating the judgment had been entered.
The granting of the plaintiff's subsequent motion to dismiss the action raises another question.  As appears from the statement of facts, the plaintiff had received from the defendant, by' reason of the judgment of divorce, a considerable amount of property.  The defendant asked restitution if the action was dismissed.  Although the judgment was in her favor, plaintiff now seeks to have the action dismissed and retain the benefits of the valid judgment which was vacated.  Under such circumstances, the general rule is that the benefits received must be returned and the parties placed as far as possible in statusquo.
Sec. 74 of the Restatement, Restitution, is as follows:
"A person who has conferred a benefit upon another in compliance with a judgment, or whose property has been taken thereunder, is entitled to restitution if the judgment is reversed or set aside, unless restitution would be inequitable or the parties contract that payment is to be final; if the judgment is modified, there is a right to restitution of the excess."
Comment c is as follows:
"When restitution is inequitable.  The creditor cannot normally obtain an advantage from having secured a judgment which is subsequently reversed so that, in the absence of *Page 47 
special circumstances, it is not a defense that the claim which was the basis of the action can now be proved.  Nor is restitution denied because the payor had a moral duty to make the payment."
It is considered that under the facts of this case the matter of restitution should have been determined by the trial court in accordance with established principles of law when the judgment was vacated.  With the action dismissed, the marital status of the parties is restored and the defendant may have no means of compelling the plaintiff to restore what she had received from him under the judgment.  Being entitled to restitution, the judgment of the court dismissing the action should be reversed with directions to the trial court to reinstate the judgment of divorce unless, within a reasonable time to be fixed by the trial court, the plaintiff restores to the defendant what she has received from him under and by virtue of the judgment.  It is not necessary to dismiss an action in order to entitle a defendant to restitution.  As is stated in the Restatement, a defendant who has parted with property pursuant to a judgment which is subsequently vacated is entitled to restitution even though the action may thereafter be prosecuted. The apparent vindictiveness of the plaintiff should not be rewarded by permitting her to retain benefits under the judgment which she caused to be vacated.  She asked for a divorce and a division of the estate of the parties, which was awarded her.  When she asked for a vacation of the judgment in order to restore the marital status, she should restore the property adjudged to her with the divorce.
The matter of restitution should have been considered on the motion to vacate the judgment.  However, it appears from the record that at that time the plaintiff indicated that it was her purpose to amend the complaint and proceed to a trial upon the amended complaint.  Under such circumstances, the court may have concluded that the matter of restitution might rest until the second trial was had.  In that event, further *Page 48 
evidence might disclose matters which should properly be taken into consideration in disposing of the defendant's right to restitution.
By the Court. — The judgment appealed from is reversed, and the cause is remanded to the trial court for further proceedings in accordance with the opinion.